—In a proceeding pursuant to CPLR article 78 to annul a determination of the Chief of Police of the Port Washington Police Department, dated November 1, 1988, which denied Port Washington Police Officers the use of *619vacation days in December of 1988, the petitioners appeal from a judgment of the Supreme Court, Nassau County (Roncallo, J.), dated July 27, 1989, which dismissed the petition.
Ordered that the appeal is dismissed as academic, with costs.
Since the order of the Chief of Police was effective only for the month of December of 1988, the determination of whether the action was arbitrary and capricious is academic (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714). "[T]his case is * * * not of the class that should be preserved as an exception to the mootness doctrine” (Matter of Hearst Corp. v Clyne, supra, at 715). Kunzeman, J. P., Kooper, Sullivan and Lawrence, JJ., concur.